DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 14-20 in the reply filed on 7/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 19, and 20 recite the apparatus “further comprising a dross,” rendering the claim indefinite. As understood to one of ordinary skill in the art and explained in the instant specification, “dross 302” Fig. 3, [0032], is “built up” on the sidewalls 304 within reservoir 108. Thus, it is not clear if the claim recites the apparatus to permanently contain a part known as “dross” or capable of forming dross during routine use. The instant specification further discloses that “the contaminated inner shell 160 is replaced before a large deposit of dross 302 is allowed to form, the problem represented in FIG. 3 is avoided” [0037]. Therefore, the dross is understood to be a possible obstruction in the apparatus, but not a part of the claimed apparatus. It is suggested that the claimed be amended to recite the inner shell configured to be removed when dross is formed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7,10, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vader (US 2015/0273577 A1) in view of Nguyen (US 2018/0269024 A1).

Regarding claim 1, Vader meets the claimed printer, (to produce a pattern on the printing surface, drops are successively ejected from the nozzle after each movement of a printhead [0001]) comprising: a block that defines, at least in part, a reservoir; (FIG. 7 and 8 illustrates pump chamber 220, which serves as a reservoir of molten aluminum [0041-[0043]) a nozzle comprising an orifice, (nozzle 410) wherein the nozzle and the orifice are in fluid communication with the reservoir; (molten aluminum 710 exits the nozzle 410 as meniscus 810, Fig. 8) an ejector configured to eject a droplet of print material from the orifice of the nozzle;(Vader teaches the ejecting molten metal from the nozzle using a pulse of DC current to electromagnetic coil 510 [0045]-[0047])
Vader does not teach an inner shell positioned within the reservoir, inner shell comprising: an interior sidewall that defines, at least in part, an inner vessel; an exterior sidewall opposite the interior sidewall; a first surface intersecting the interior sidewall and the exterior sidewall; a second surface opposite the first surface and intersecting the interior sidewall and the exterior sidewall; and a flow path configured for a flow of a print fluid from the inner vessel, to an exterior of the inner shell, and to the orifice of the nozzle.
Nguyen meets the claimed (Nguyen teaches a preheater may be thermally coupled with the filament 120 within the electron gun 200 so as to retain the filament 120 at an operational temperature. This can allow for the filament 120 to be used for continuous, on-demand, or interval additive manufacturing protocols [0154]) an inner shell (low work function insert 322 in a basket 332 [0123], Fig. 13A) positioned within the reservoir, inner shell comprising: an interior sidewall that defines, at least in part, an inner vessel; (internal chamber 327, Fig. 13B) an exterior sidewall opposite the interior sidewall; a first surface intersecting the interior sidewall and the exterior sidewall; (see annotated Figure 13A below) a second surface opposite the first surface and intersecting the interior sidewall and the exterior sidewall; (see annotated Figure 13A below)  and a flow path configured for a flow of a print fluid from the inner vessel, to an exterior of the inner shell, (Nguyen teaches the low work function insert 110 in open-ended crucible cup 114 to allow material to flow outside of insert 110, Fig. 9A and 9B, [0105]) and to the orifice of the nozzle. (Nguyen teaches office 115 [0105], Fig. 9A)





[AltContent: arrow]

    PNG
    media_image1.png
    923
    1650
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the liner of Nguyen with the metal printing apparatus of Vader because for 3-D wire feed printing applications by reducing their work function, which in turn may reduce their operating temperature and can increase the operational lifetime of the apparatus, see [0108].

Regarding claim 2, Vader as modified by Nguyen meets the claimed wherein the inner shell is at least partially formed from graphite. (Nguyen teaches low work function inserts to be encased in graphite [0106]). 

Regarding claim 3, Vader as modified by Nguyen does not explicitly teach the claimed wherein the inner shell has a thickness, from the interior sidewall to the exterior sidewall, of from 0.05 millimeters (mm) to 2.0 mm. 
Nguyen teaches 0.0005″ thick tantalum foil [0122], which is equal to 0.0127 mm. Nguyen teaches such as two layers of 0.0005 inch thick tantalum foil [0145], which is 0.0254 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the thickness of the insert of Nguyen to be 0.05 to 2.0 mm as claimed in order to improve the properties based on the type of plasma generating device used, see [0149].

Regarding claim 5, Vader as modified by Nguyen meets the claimed wherein: the reservoir, in plan view, comprises a circular shape; and the inner shell, in plan view, comprises a circular shape.(Vader Fig. 2 and Nguyen Fig. 14B shows a plan view that all parts are circular). 

Regarding claim 6, Vader as modified by Nguyen meets the claimed, further comprising a dross positioned on the interior sidewall of the inner shell. (Examiner notes this claim was found to be indefinite, see rejection above under 35 USC 112(b). The apparatus of Vader as modified by Nguyen is capable of forming dross on the sidewall when used with liquid metals and meets the claim, see MPEP 2114).

Regarding claim 7, Vader as modified by Nguyen meets the claimed wherein the dross comprises at least one of magnesium oxide or aluminum oxide, or both magnesium oxide and aluminum oxide. (Examiner notes this claim was found to be indefinite, see rejection above under 35 USC 112(b). The apparatus of Vader as modified by Nguyen is capable of forming dross on the sidewall when used with liquid metals and meets the claim, see MPEP 2114).


Regarding claim 10, Vader as modified by Nguyen meets the claimed
10. The printer of claim 1, further comprising a liquid metal print material within the reservoir and within the inner vessel of the inner shell. (The apparatus of Vader as modified by Nguyen is capable of forming dross on the sidewall when used with liquid metals and meets the claim, see MPEP 2114).



Regarding claim 14, Vader meets the claimed printer component, comprising and a flow path configured for a flow of a print fluid from the inner vessel to an exterior of the printer component. ;(Vader teaches the ejecting molten metal from the nozzle using a pulse of DC current to electromagnetic coil 510 [0045]-[0047])
Vader does not meet the claimed at least one interior sidewall that defines, at least in part, an inner vessel; at least one exterior sidewall opposite the at least one interior sidewall; a first surface intersecting the at least one interior sidewall and the at least one exterior sidewall; a second surface opposite the first surface and intersecting the at least one interior sidewall and the at least one exterior sidewall.
Nguyen meets the claimed at least one interior sidewall that defines, at least in part, an inner vessel; (low work function insert 322 in a basket 332 [0123], Fig. 13A) at least one exterior sidewall opposite the at least one interior sidewall; (see annotated Figure 13A above)  a first surface intersecting the at least one interior sidewall and the at least one exterior sidewall; (see annotated Figure 13A above)  a second surface opposite the first surface and intersecting the at least one interior sidewall and the at least one exterior sidewall (see annotated Figure 13A above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the liner of Nguyen with the metal printing apparatus of Vader because for 3-D wire feed printing applications by reducing their work function, which in turn may reduce their operating temperature and can increase the operational lifetime of the apparatus, see [0108].

Regarding claim 15, Vader as modified by Nguyen meets the claimed , wherein the printer component is at least partially formed from graphite. (Nguyen teaches low work function inserts to be encased in graphite [0106]). 


Regarding claim 16, Vader as modified by Nguyen does not explicitly teach the claimed wherein the inner shell has a thickness, from the interior sidewall to the exterior sidewall, of from 0.05 millimeters (mm) to 2.0 mm. 
Nguyen teaches 0.0005″ thick tantalum foil [0122], which is equal to 0.0127 mm. Nguyen teaches such as two layers of 0.0005 inch thick tantalum foil [0145], which is 0.0254 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the thickness of the insert of Nguyen to be 0.05 to 2.0 mm as claimed in order to improve the properties based on the type of plasma generating device used, see [0149].


Regarding claim 18, Vader as modified by Nguyen meets the claimed wherein the printer component, in plan view, comprises a circular shape and comprises only one interior sidewall and only one exterior sidewall. .(Vader Fig. 2 and Nguyen Fig. 14B shows a plan view that all parts are circular).

Regarding claim 19, Vader as modified by Nguyen meets the claimed further comprising a dross positioned on the at least one interior sidewall. (Examiner notes this claim was found to be indefinite, see rejection above under 35 USC 112(b). The apparatus of Vader as modified by Nguyen is capable of forming dross on the sidewall when used with liquid metals and meets the claim, see MPEP 2114).

Regarding claim 20, Vader as modified by Nguyen meets the claimed wherein the dross comprises at least one of magnesium oxide or aluminum oxide, or both magnesium oxide and aluminum oxide. (Examiner notes this claim was found to be indefinite, see rejection above under 35 USC 112(b). The apparatus of Vader as modified by Nguyen is capable of forming dross on the sidewall when used with liquid metals and meets the claim, see MPEP 2114).

Allowable Subject Matter
Claims 4, 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4 and 17, the closest prior art of record does not teach the following limitation in combination with the claims from which it depends wherein the inner shell further comprises one or more slots that extend from the interior sidewall to the exterior sidewall proximate a first end of the inner shell, wherein the inner shell is configured such that the flow path is through the one or more slots.


Regarding claim 8, the closest prior art of record does not teach the following limitation in combination with the claims from which it depends  further comprising an actuator configured to reposition the inner shell relative to a bottom of the reservoir during printing. 

Regarding claim 9, the closest prior art of record does not teach the following limitation in combination with the claims from which it depends wherein: the reservoir comprises a sidewall provided by the block; the sidewall defines, at least in part, the reservoir; the reservoir comprises a first section defined by the inner vessel and a second section defined by the exterior sidewall of the inner shell and the sidewall of the reservoir; and the printer is configured so that, during printing, print material is introduced into the reservoir through the inner vessel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744